                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
ICR/AFM/KCB                                      271 Cadman Plaza East
                                                 Brooklyn, New York 11201



                                                 August 12, 2020

By ECF

The Honorable Arlene R. Lindsay
United States Magistrate Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

      Re:    United States v. Jack Cabasso et. al.
             Criminal Docket No. 19-582 (DRH)

Dear Judge Lindsay:

              The government consents to appear telephonically at the conference scheduled
for tomorrow, August 13, 2020.



                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:       /s/
                                                 Alexander Mindlin
                                                 Assistant U.S. Attorney
                                                 (718) 254-6433
